           Case 1:17-vv-00114-UNJ Document 51 Filed 02/06/19 Page 1 of 5




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-114V
                                   Filed: December 21, 2018
                                        UNPUBLISHED


    TIFFANY COOPER,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Shoulder
    HUMAN SERVICES,                                          Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


Diana Lynn Stadelnikas, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

      On January 26, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury caused by her
November 17, 2015 influenza vaccination. Petition at 1. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

       On August 3, 2018, a ruling on entitlement was issued, finding petitioner entitled
to compensation for a shoulder injury related to vaccine administration (“SIRVA”). On
December 21, 2018, respondent filed a proffer on award of compensation (“Proffer”)
indicating petitioner should be awarded $36,492.23, representing $35,000.00 in

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-00114-UNJ Document 51 Filed 02/06/19 Page 2 of 5



compensation for actual pain and suffering and $1,492.23 in compensation for past
unreimbursable expenses. Proffer at 2. In the Proffer, respondent represented that
petitioner agrees with the proffered award. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer. Id.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $$36,492.23, representing compensation for
actual pain and suffering ($35,000.00) and past unreimbursable medical expenses
($1,492.23) in the form of a check payable to petitioner, Tiffany Cooper. This
amount represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
          Case 1:17-vv-00114-UNJ Document 51 Filed 02/06/19 Page 3 of 5



             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
___________________________________
                                    )
TIFFANY COOPER,                     )
                                    )
            Petitioner,             )
                                    )   No. 17-114V (ECF)
v.                                  )   Chief Special Master Dorsey
                                    )
SECRETARY OF HEALTH                 )
AND HUMAN SERVICES,                 )
                                    )
            Respondent.             )
____________________________________)

                      PROFFER ON AWARD OF COMPENSATION 1

I.     Procedural History

       On January 26, 2017, Tiffany Cooper (“petitioner”) filed a Petition (“Petition”) for

compensation under the National Childhood Vaccine Injury Act of 1986, as amended, 42 U.S.C.

§§ 300aa-1 to -34 (“Vaccine Act”). Petitioner alleges that she suffered from a shoulder injury

related to vaccine administration (“SIRVA”) as a result of receiving an influenza vaccination in

her left shoulder on November 17, 2015. Petition at 1-2.

       On September 8, 2017, respondent filed a Vaccine Rule 4(c) Report, and on August 3,

2018, the Court found petitioner entitled to compensation, based on a theory of causation-in-fact.

II.    Items of Compensation

       A. Pain and Suffering

       The parties agree that based upon the evidence of record, petitioner is entitled to an award

of actual pain and suffering as provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(4).



1
  This Proffer does not include attorneys’ fees and costs, which the parties intend to discuss after
the Damages Decision is issued.
          Case 1:17-vv-00114-UNJ Document 51 Filed 02/06/19 Page 4 of 5



Respondent proffers that the appropriate award for petitioner’s actual pain and suffering is

$35,000.00. Petitioner agrees.

       B. Past Unreimbursable Medical Expenses

       The parties agree that the evidence supplied by petitioner documents Tiffany Cooper’s

expenditure of past unreimbursable expenses related to her vaccine-related injury. See 42 U.S.C.

§ 300aa-15(a)(1)(B). Respondent proffers that petitioner should be awarded past unreimbursable

expenses in the amount of $1,492.23. Petitioner agrees.

III.   Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment as described below, and requests that the Chief Special Master’s

decision and the Court’s judgment award the following: 2

       A lump sum payment of $36,492.23, representing compensation for actual pain and

suffering ($35,000.00) and past unreimbursable medical expenses ($1,492.23), in the form of a

check payable to petitioner. 3 Petitioner agrees.

                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General




2
 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
3
 The parties have no objection to the proffered award of damages. Assuming the Chief Special
Master issues a damages decision in conformity with this proffer, the parties do not intend to
seek review of such damages decision. However, the parties recognize that respondent reserves
his right, pursuant to 42 U.S.C. § 300aa-12(f), to seek review of the Chief Special Master’s
August 3, 2018 Findings of Fact and Ruling on Entitlement finding petitioner entitled to an
award under the Vaccine Act. This right accrues following entry of judgment.
                                                    2
       Case 1:17-vv-00114-UNJ Document 51 Filed 02/06/19 Page 5 of 5



                                  C. SALVATORE D’ALESSIO
                                  Acting Director
                                  Torts Branch, Civil Division

                                  CATHARINE E. REEVES
                                  Deputy Director
                                  Torts Branch, Civil Division

                                  ALEXIS B. BABCOCK
                                  Assistant Director
                                  Torts Branch, Civil Division

                                  s/ Robert P. Coleman III
                                  ROBERT P. COLEMAN III
                                  Trial Attorney
                                  Torts Branch, Civil Division
                                  U.S. Department of Justice
                                  P.O. Box 146
                                  Benjamin Franklin Station
                                  Washington, D.C. 20044-0146
                                  Tel: (202) 305-0274
                                  Email: Robert.P.Coleman@usdoj.gov
DATED: December 21, 2018




                                     3
